DETAILED ACTION
Non-Final Rejection
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “304” has been used to designate both recess members (in paragraph 49) and complimentary extending members (in paragraph 57).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of Qiu (U.S. Patent No. 11,215,289) in view of Chang (U.S. Patent 9,644,353).
Claim 1 of Qiu is silent regarding the valve core assembly additionally comprises to have the valve seat member to define a first side face and a second side face, and a top face, wherein all the openings lying on different sides on the first side face and the second side face.
However, Chang teaches the valve core assembly 10 additionally comprises to have the valve seat member 15 to define a first side face (bottom seen in FIG. 14) and a second side face (top side seen in FIG. 14), and a top face (right side surface in orientation of FIG. 14), wherein all the openings 154/155/156 lying on different sides on the first side face 155/156 and the second side face 154 (FIG. 14; Col. 7 ln 14-37).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Qiu Claim 1, by positioning the openings on the different sides on the first side face (first and second water inlet channels) and the second side face (mixed water outlet channel), as taught by Chang, for the purpose of positioning the first and second water inlet channels and the mixed water outlet channel in a desired orientation based upon space and design requirements.
Regarding claim 2, Qiu, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Claim 1 of Qiu/ Chang further teaches the openings perpendicularly aligned and bend to fluidly coupled to the first and second water inlet channels such that the mixed water outlet channel and respective opening is located between the first water inlet channel and the second water inlet channel and respective opening, and that the mixed water outlet channel and respective opening along the first side face project outward from a plane of the first side face, and that the mixed water outlet channel and respective opening project inwards from a plane of the second side face, thereby forming a hill and valley pattern between the mixed water outlet channel and respective opening, and the first water inlet channel and the second water inlet channel and respective openings (Qiu Claim 13).
Regarding claim 3, Qiu, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Claim 1 of Qiu/ Chang further teaches the openings perpendicularly aligned and bend to fluidly coupled to the first and second water inlet channels such that the mixed water outlet channel and respective opening is located below in a level with respect to the first water inlet channel and the second water inlet channel and respective opening, thereby forming a depression between the first water inlet channel and the second water inlet channel and respective opening on a plane of the top face (Qiu Claim 13).
Regarding claim 4, Qiu, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Claim 1 of Qiu/ Chang further teaches the openings and the first and second water inlet channels and the mixed water outlet channel are integrally formed as a one-piece structure, and that the respective openings of the first water inlet channel and the second water inlet channel comprises steps formed along inner walls of the openings, while the opening of the mixed water outlet channel is without steps (Qiu Claim 18).
Regarding claim 5, Qiu, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 1.
Claim 1 of Qiu/ Chang further teaches the opening of the mixed water outlet channel lies along the second side face, and the openings of the first water inlet channel and the second water inlet channel lie along the first side face (Chang FIG. 14).
Regarding claim 6, Qiu, as modified above, discloses the claimed invention substantially as claimed, as set forth above for claim 5.
Claim 1 of Qiu/ Chang further teaches the valve seat member is a three- part structure (Qiu Claim 20).

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art fails to anticipate or make obvious the three-part structure of the valve seat member comprises: a first part, wherein the first part incorporates the flow guiding members and the openings lying on different sides on the first side face and the second side face, a second part, and a third part, wherein the third part incorporates the first water inlet channel, the second water inlet channel, the mixed water outlet channel, and the cutout portion of the valve seat member, wherein the second part is sandwiched between the first part and the third part, along with the other limitations of the claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D BALLMAN whose telephone number is (571)272-9984. The examiner can normally be reached Mon-Fri 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on 571-272-3607. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER D BALLMAN/Examiner, Art Unit 3753                                                                                                                                                                                                        
/CRAIG M SCHNEIDER/Supervisory Patent Examiner, Art Unit 3753